Case 18-11625-K.]C Doc 282-1 Filed 11/16/18 Page 1 of 3

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

In re: , ) Chapter 11
)
TINTRI, INC.,l ) Case No.: 18-11625 (KJC)
)
Debtor. )

Objection Deadline: December 7, 2018 at 4:00 p.m. (ET)

NOTICE OF FILING OF MONTHLY STAFFING REPORT
BY BERKELEY RESEARCH GROUP LLC FOR THE PERIOD
OF JULY 10, 2018 THROUGH AUGUST 31, 2018

TO: (i) Of`fice of the U.S. Trustee; (ii) Debtor's prepetition and postpetition secured lenders;
and (iii) Counsel to the Official Committee of Unsecured Creditors.

PLEASE TAKE NOTICE that Berkeley Research Group LLC (“Berkeley”) has filed
the attached monthly staffing report for the period of July 10, 2018 through August 31, 2018 (the
“ taffing Report”), With the United States Bankruptcy Court for the District of Delaware, 824
Market Street, Wilmington, Delaware 19801 (the “Bankruptcw”) pursuant to the
Bankruptcy Court’s order entered on August 9, 2018, approving the employment of Berkeley
(the “Retention Order”) [Docket No. 162].

PLEASE TAKE FURTHER NOTICE that, pursuant to the Retention Order, any
response or objection to the Staf`fing Report must be filed With the Bankruptcy Court on or
before December 7, 2018 at 4:00 p.m. (ET).

PLEASE TAKE FURTHER NOTICE that at the same time, you must also serve a
copy of the response or objection upon: (i) the Debtor, Tintri, Inc., 303 Ravendale Dr., Mountain

View, CA 94943, (Attn: Robert J. Duffy); (ii) counsel to the Debtor and Debtor-in-Possession,

 

1 The Debtor and the last four digits of its taxpayer identification numbers are (6978): The headquarters
and service address for the above-captioned Debtor is 303 Ravendale Dr., Mountain View, CA 94043.

DOCS__DE:221960.1 83990/002

Case 18-11625-K.]C Doc 282-1 Filed 11/16/18 Page 2 of 3

Pachulski Stang Ziehl & J ones LLP, 919 North Market Street, 17th Floor, P.O. Box 8705,
Wilmington, DE 19899-8705 (Courier 19801), (Attn: John D. Fiero, Esq. and Colin R.
Robinson, Esq.); (iii) the Office of the United States Trustee, J. Caleb Boggs Federal Building,
844 N. King Strect, Suite 2207, Lock Box 35, Wilmington, DE 198()1, (Attn: Timothy J. Fox,
Esq.); (iv) counsel to the Official Committee of Unsecured Creditors, Womble Bond Dickinson
(US) LLP, 222 Delaware Avenue, Suite 1501, Wilmington, DE 19801, (Attn: Matthew P. Ward,
Esq. and Ericka F. Johnson, Esq.); (iv) counsel to the Silicon Valley Bank, Debtor’s postpetition
senior secured lender, (a) Riemer & Braunstein LLP, Times Square Tower, Seven Times Square,
Suite 2506, New York, NY 10036 (Attn: Steven E. Fox, Esq.), (b) Riemer & Braunstein LLP,
Three Center Plaza, Suite 600, Boston, MA 02108 (Attn: Paul S. Samson, Esq.), and (c) Ashby
& Geddes, 500 Delaware Avenue, P.O. Box 1150, Wilmington, DE 19899 (Attn: Gregory A.
Taylor, Esq.); and (v) counsel to TriplePoint Capital LLC, Debtor’s debtor in possession lender,
(a) McDermott Will & Emery, 340 Madison Avenue, New York, NY 10173 (Attn: Riley T.
Orlof`f, Esq.) (b) McDermott Will & Emery, 2049 Century Park East, Suite 3800, Los Angeles,
CA 90067 (Attn: Gary B. Rosenbaum, Esq.), and (c) Polsinelli PC, 222 Delaware Avenue, Suite
llOl, Wilmington, DE 19801 (Attn: Stephen J. Astringer, Esq.) (collectively, the “l_\_ILic§

Parties”).

[Remainder of Page Intentionally Left Blank]

DOCS_DE:221960.1 83990/002 2

Case 18-11625-K.]C Doc 282-1 Filed 11/16/18 Page 3 of 3

Dated: November 16, 2018
Wilmington, Delaware

DOCS_DE:221960.1 83990/002

PACHULSKI STANG ZIEHL & JONES LLP

/s/ Colin R. Robinson

Henry C. Kevane (CA Bar No. 125757)

John D. Fiero (CA Bar No. 136557)

John W. Lucas (CA Bar No. 271038)

J ames E. O'Neill (DE Bar No. 4042)

Colin R. Robinson (DE Bar No. 5524)

919 N. Market street7 17th Fioor

P. O. Box 87 05

Wilmington, DE 19899 (Courier 19801)

Tel: (302) 652-4100

Fax: (302) 652-4400

E-mail: hkevane@pszjlaw.com
jfiero@pszjlaw.com
jlucas@pszjlaw.com
joneill@pszjlaw.com
crobinson@pszjlaw.com

Attorneysfor Debtor and Debtor in Possessz'on

